OPINION — AG — ** OKLAHOMA ORDNANCE WORKS — PUBLIC TRUSTS — STOCK ** THE OKLAHOMA ORDNANCE WORKS AUTHORITY, A STATE PUBLIC TRUST, MAY OWN THE CAPITAL STOCK OF A CORPORATION TO WHICH IT MAKES A LOAN AND OBTAIN OTHER TYPES OF EQUITY OWNERSHIP IN SUCH COMPANIES. OKLAHOMA CONSTITUTION ARTICLEX, SECTION 15 DOES 'NOT' APPLY TO THE OKLAHOMA ORDNANCE WORKS AUTHORITY BECAUSE ITS FUNDS ARE NOT GENERAL GOVERNMENTAL FUNDS OF THE STATE OF OKLAHOMA. TO THE EXTENT THAT THAT OPINION NO. 81-120 HOLDS THAT ARTICLE X, SECTION 15 IS APPLICABLE TO ALL PUBLIC TRUSTS IS HEREBY WITHDRAWN. (CAPITAL STOCK, OWNERSHIP, PRIVATE ENTERPRISE) CITE: OPINION NO. 81-120, OPINION NO. 86-070 60 O.S. 176 [60-176], 60 O.S. 179 [60-179] 60 O.S. 388 [60-388], ARTICLE II, SECTION 28 ARTICLE IX, SECTION 40, ARTICLE IX, SECTION 41 ARTICLE X, SECTION 15, ARTICLE X, SECTION 17, ARTICLE X, SECTION 23, ARTICLE X, SECTION 26, ARTICLE X, SECTION 34, ARTICLE XXII, SECTION 2 (THOMAS L. SPENCER) ** SEE: OPINION NO. 88-020 (1988)  ** ** SEE OPINION NO. 91-629 (1991) SEE: OPINION NO. 92-594 (1992)